Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 1 of 24




                EXHIBIT A
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 2 of 24
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 3 of 24
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 4 of 24
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 5 of 24
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 6 of 24
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 7 of 24
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 8 of 24
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 9 of 24
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 10 of 24
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 11 of 24
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 12 of 24
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 13 of 24
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 14 of 24
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 15 of 24
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 16 of 24
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 17 of 24
Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 18 of 24
            Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 19 of 24




 1   BUNTROCK HARRISON & GARDNER LAW, PLLC
     2158 N. Gilbert Road, Suite 119
 2   Mesa, Arizona 85203
     Telephone: (480) 664-7728
 3   Facsimile: (480) 668-3110
     Steven Harrison, Esq. – SBN 010632
 4   Email: steve@bhglaw.com
 5   Attorneys for Defendant Titan Machinery, Inc.
 6
                   IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 7
                            IN AND FOR THE COUNTY OF MARICOPA
 8
      STEPHEN JONES and JANE DOE                     Case No. CV2020-010265
 9    SPOUSE, husband and wife,
10

11
                           Plaintiffs,
                                                     ANSWER OF DEFENDANT TITAN
12
                                                     MACHINERY, INC.
      vs.
13                                              (Assigned to the Honorable Michael
      TITAN MACHINERY, INC.; a Delaware
                                                Kemp)
14    corporation; BOMAG AMERICAS, INC.;
      a Delaware corporation; BOMAG
15
      AMERICAS DISC INC., a Delaware
16    corporation; BOMAG FINANCE
      CORPORATION, a Delaware corporation;
17
      BOMAG HOLDING, INC., a Delaware
18    corporation; and DOES I-X, ABC
      Partnerships I-X, and XYZ Corporations I-
19    X,
20
                           Defendants.
21
            Defendant Titan Machinery, Inc. for its Answer to Plaintiffs’ Complaint, admits,
22
     denies, and alleges as follows:
23
                                  PARTIES, JURISDICTION, AND VENUE
24
            1.     In answer to Paragraph 1, Defendant does not have sufficient knowledge to form
25
     a belief as to the truth of the allegations contained therein and, therefore, denies same.
26
            2.     In answer to Paragraph 2, admits the allegations contained therein.
27
            3.     In answer to Paragraphs 3, 4, 5, 6, and 7, Defendant states that these paragraphs
28
     contain no allegations regarding this Defendant and, to the extent it can be argued to the

                                                      1
            Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 20 of 24




 1
     contrary, denies same.
 2
            4.     In answer to Paragraph 8, denies the allegations contained therein as it relates to
 3
     this Defendant.
 4
                                         GENERAL ALLEGATIONS
 5
            5.     In answer to Paragraph 9, Defendant incorporates its answers to the preceding
 6
     paragraphs as though fully set forth herein.
 7
            6.     In answer to Paragraph 10, admits the allegations contained therein.
 8
            7.     In answer to Paragraphs 11, 12, 13, 14, and 15, Defendant states these
 9   paragraphs contain no allegations regarding this Defendant and, to the extent it can be argued
10   to the contrary, denies same.
11
                                        Count I- Negligence
12           Against Defendant BOMAG, DOES I-X, ABC Partnerships I-X, and XYZ Corporation
13          8.     In answer to Paragraph 16, Defendant incorporates its answers to the preceding
14   paragraphs as though fully set forth herein.
15          9.     In answer to Paragraphs 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, and 27, Defendant
16   states that the paragraphs contain no allegations regarding this Defendant and, to the extent
17   that it can be argued to the contrary, denies same.
18
                                      Count II- Strict Liability
19          Against Defendants BOMAG, DOES I-X, ABC Partnerships I-X, and XYZ Corporation

20
            10.    In answer to Paragraph 28, Defendant incorporates its answers to the preceding
21
     paragraphs as though fully set forth herein.
22
            11.    In answer to Paragraphs 29, 30, 31, 32, 33, 34, and 35, states that the paragraphs
23
     contain no allegations regarding this Defendant and, to the extent that it can be argued to the
24
     contrary, denies same.
25
                                            COUNT III- Negligence
26                                        Against Titan Machinery, Inc.
27
            12.    In answer to Paragraph 36, Defendant incorporates its answers to the preceding
28
     paragraphs as though fully set forth herein.

                                                     2
               Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 21 of 24




 1
               13.   In answer to Paragraphs 37, 38, 39, and 40, denies all the allegations contained
 2
     therein.
 3
                                                TIER ASSIGNMENT
 4
               14.   In answer to Paragraph 41, Defendant incorporates its answers to the preceding
 5
     paragraphs as though fully set forth herein.
 6
               15.   In answer to Paragraphs 42 and 43, Defendant lacks sufficient information so as
 7
     to form a belief as to the truth of the allegations contained therein and, therefore denies same.
 8
                                           AFFIRMATIVE DEFENSES
 9             16.   This Defendant denies all allegations of the Complaint not specifically admitted
10   herein.
11             17.   Defendant alleges that Plaintiffs’ Complaint fails to state a claim upon which
12   relief can be granted as to this Defendant.
13             18.   Defendant alleges that this Defendant is not liable for the accident which is the
14   subject of this Complaint.
15             19.   Defendant alleges that pursuant to A.R.S. § 12-2501 et seq., Plaintiffs’ damages,
16   if any, must be reduced in proportion to Plaintiff Stephen Jones’ comparative negligence
17   and/or fault.
18             20.   Defendant alleges that pursuant to A.R.S. § 12-2506 et seq., this Defendant is
19   liable, if at all, to Plaintiffs only for the relative degree of fault of Defendant, if any, and that it
20   is entitled to have the trier of fact determine at one time the relative degrees of fault of all
21   persons and entities, whether named as parties herein or not, including that of Plaintiffs.
22             21.   Defendant alleges as an additional affirmative defense, Plaintiffs’ failure to
23   mitigate damages.
24             WHEREFORE, Defendant Titan Machinery, Inc. having answered Plaintiffs’
25   Complaint, requests that it be dismissed, and that Plaintiffs take nothing thereby; for its costs
26   incurred herein; and for such other and further relief as the Court deems just and proper in the
27   circumstances.
28   ///


                                                        3
             Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 22 of 24




 1
             RESPECTFULLY SUBMITTED this 24th day of September, 2020.
 2

 3                                      BUNTROCK HARRISON & GARDNER LAW, PLLC

 4                                       By: /s/ Steven Harrison
 5                                          Steven Harrison, Esq.
                                            Attorney for Defendant Titan Machinery, Inc.
 6

 7

 8

 9
     E-Filed this via AZ TurboCourt
10   this 24th day of September, 2020
     with copies e-transmitted to:
11

12   The Honorable Michel Kemp
     Maricopa County Superior Court
13

14   -and-
15
     Steven E. Weinberger
16   Michael E. Medina, Jr.
     Dwayne Burns
17   Davis Mile McGuire Gardner
18   40 East Rio Salado Parkway, Suite 425
     Tempe, Arizona 85281
19   Attorneys for Plaintiffs
20

21

22
     /s/ Tamara McCann
23

24

25

26

27

28



                                                   4
            Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 23 of of
                                                                    Clerk 24the Superior Court
                                                                               *** Electronically Filed ***
                                                                               K. Higuchi-Mason, Deputy
                                                                                 9/24/2020 12:45:46 PM
                                                                                   Filing ID 12036944
 1   BUNTROCK HARRISON & GARDNER LAW, PLLC
     2158 N. Gilbert Road, Suite 119
 2   Mesa, Arizona 85203
     Telephone: (480) 664-7728
 3   Facsimile: (480) 668-3110
     Steven Harrison, Esq. – SBN 010632
 4   Email: steve@bhglaw.com
 5   Attorneys for Defendant Titan Machinery, Inc.
 6
                   IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 7
                           IN AND FOR THE COUNTY OF MARICOPA
 8
      STEPHEN JONES and JANE DOE                    Case No. CV2020-010265
 9    SPOUSE, husband and wife,
10

11
                          Plaintiffs,
                                                    DEFENDANT TITAN MACHINERY,
12
                                                    INC.’S CERTIFICATE OF
      vs.
                                                    AGREEMENT REGARDING
13                                                  COMPULSORY ARBITRATION
      TITAN MACHINERY, INC.; a Delaware
14    corporation; BOMAG AMERICAS, INC.;
                                                (Assigned to the Honorable Michael
      a Delaware corporation; BOMAG
15                                              Kemp)
      AMERICAS DISC INC., a Delaware
16    corporation; BOMAG FINANCE
      CORPORATION, a Delaware corporation;
17
      BOMAG HOLDING, INC., a Delaware
18    corporation; and DOES I-X, ABC
      Partnerships I-X, and XYZ Corporations I-
19    X,
20
                          Defendants.
21
            Defendant Titan Machinery, Inc., through undersigned counsel, currently lacks sufficient
22
     information to controvert Plaintiffs’ avowals and therefore hereby certifies agreement with
23
     Plaintiffs’ Certificate of Compulsory Arbitration.
24
            RESPECTFULLY SUBMITTED this 24th day of September, 2020.
25

26
                                        BUNTROCK HARRISON & GARDNER LAW, PLLC
27
                                         By: /s/ Steven Harrison
28                                          Steven Harrison, Esq.
                                            Attorney for Defendant Titan Machinery, Inc.
                                                     1
             Case 2:20-cv-01915-MHB Document 1-1 Filed 10/02/20 Page 24 of 24




 1   E-Filed this via AZ TurboCourt
     this 24th day of September, 2020
 2
     with copies e-transmitted to:
 3
     The Honorable Michel Kemp
 4
     Maricopa County Superior Court
 5
     -and-
 6

 7   Steven E. Weinberger
     Michael E. Medina, Jr.
 8   Dwayne Burns
 9
     Davis Mile McGuire Gardner
     40 East Rio Salado Parkway, Suite 425
10   Tempe, Arizona 85281
     Attorneys for Plaintiffs
11

12

13

14   /s/ Tamara McCann
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              2
